January 26, 2010 U.S. Securities & Exchange Commission treet, N.E. Washington, DC 20549 Re: Vanguard Wellesley Income Fund (the Trust) File No. 2-31333 Commissioners: Enclosed is the 65th Post-Effective Amendment to the Trusts Registration Statement on Form N-1A, which we are filing pursuant to Rule 485(b) under the Securities Act of 1933. This Amendment follows a 485 (a) filing we made on November 23, 2009, to implement the changes required by the new Form N-1A. The purposes of this Amendment are to: 1) address comments of the Commission's Staff regarding the prior Amendment, 2) provide the annual update to the Trusts Registration Statement, including audited financial statements for the fiscal year ended September 30, 2009, and 3) make a number of non-material editorial changes. This Amendment does not contain disclosures that would render it ineligible to become effective under Rule 485(b). Pursuant to Rule 485(d)(2), this Amendment designates an effective date of January 27, 2010, so both this Amendment and the preceding 485(a) filing will go effective concurrently. If you have any questions or comments concerning the enclosed Amendment, please contact me at (610) 669-4294. Sincerely, Michael J. Drayo Associate Counsel The Vanguard Group, Inc. cc: Christian Sandoe, Esq. U.S. Securities and Exchange Commission
